Chief Justice Lipscomb
delivered the opinion of the
The plaintiff has specially averred in his declaration, that in the incipiency of the contract Watt fraudulently stated to him that one of the makers of the Note was solvent and able to discharge it, when he well knew that both -the makers were insolvent and unable to discharge the Note, if the action had heen founded on the assignment, parol testimony ought not to have been received to contradict it: but from the nature of the charge in the declaration, evidence of the fraud clearly ought to have been admitted.
We are therefore of opinion that the Judge of the County Court erred in rejecting the testimony offered. The judgment of the County Court must be reversed, and the cause be remanded.